NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted January 7, 2016 *
                                Decided January 7, 2016

                                          Before

                            KENNETH F. RIPPLE, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 15-2940
UNITED STATES OF AMERICA,                          Appeal from the United States District
      Plaintiff-Appellee,                          Court for the Northern District of Indiana.

       v.                                          No. 2:01-CR-67

ADAM TYRALE WILLIAMS, JR.,                         Rudy Lozano,
    Defendant-Appellant.                           Judge.


                                        ORDER

       Adam Williams appeals from an order granting him only a partial reduction in
his sentence under 18 U.S.C. § 3582(c)(2) after Amendment 782 to the Sentencing
Guidelines retroactively reduced the guidelines range applicable to his crime. Because
the district court did not abuse its discretion in declining to grant him an even greater
reduction, we affirm.

      Williams was sentenced to life in prison after being convicted in 2001 on three
counts: (1) conspiring to distribute more than 50 grams of crack cocaine, (2) possession

       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 15-2940                                                                                Page 2

with intent to distribute more than 50 grams of crack, and (3) possession with intent to
distribute more than 5 grams of crack. See 21 U.S.C. §§ 846, 841(a). The district court
found Williams responsible for 1.65 kilograms of crack and calculated his base offense
level as 38 under the 2001 Sentencing Guidelines. The court then included 2-level
enhancements for each of the following: possessing a firearm, U.S.S.G. § 2D1.1(b)(1),
being an organizer/leader of a criminal activity, U.S.S.G. § 3B1.1(c), and obstructing
justice, U.S.S.G. § 3C1.1. Williams’s total offense level of 44, coupled with Williams’s
category I criminal history, yielded a guideline sentence of life imprisonment.

        Since Williams was sentenced, the Sentencing Commission has amended the base
offense level for his crime three times, each time further reducing the applicable
guideline sentence. Williams twice has been unsuccessful in seeking a reduced sentence
under § 3582(c)(2)—first in 2009 under Amendments 706 and 711, and again in 2011
under Amendment 750. In rejecting his 2009 motion, the district court cited Williams’s
misconduct, including his repeated perjury, large-scale drug dealing, firearm
possession, and serving as an accomplice after-the-fact to a murder. See United States v.
Williams, 380 Fed. App’x 527, 528 (7th Cir. 2010). We found no abuse of discretion in the
district court’s denial of relief. See id. at 529. In rejecting his 2012 motion, the district court
again specifically mentioned these same activities and concluded that a reduction in
sentence would pose a significant risk to public safety. We affirmed and observed that
the district court’s decision reflected “its consideration of the § 3553(a) factors, and its
determination that a sentence of life was appropriate particularly in light of the threat to
public safety posed by Williams.” United States v. Williams, No. 12-1339, 2012 WL
5951511, at *1 (Nov. 29, 2012). We reached this conclusion even though William’s life
sentence exceeded the top of the new guideline range.

        Williams most recently sought a sentencing reduction under retroactive
Amendment 782, which further reduced the base offense levels assigned to most drug
quantities in U.S.S.G. § 2D1.1 by two levels. See U.S.S.G. § 1B1.10(d); U.S.S.G. supp. to
app. C, amends. 782, 788 (2014). He argued that the amendment reduced his total offense
to 38 (recall that the previous offense level had been 44), resulting in a new guidelines
range of 235 to 293 months imprisonment rather than life. See U.S.S.G. § 2D1.1. The
district court, however, opted to reduce his sentence from life to 360 months—still an
above-range sentence. The judge explained that a “small reduction” was warranted
because Williams was very young at the time of the offense, had very little contact with
the criminal justice system before the drug charge, and had made efforts to better
himself while incarcerated.
No. 15-2940                                                                            Page 3

      Williams then filed a post-judgment motion urging the court to reconsider his
sentence in light of his active participation in prison rehabilitation programs. The court
denied the motion, adding that Williams’s update “confirm[ed] that a reduction was
proper” but “would not have altered” its decision to reduce his sentence only partially.

       On appeal Williams argues that the district court abused its discretion in
resentencing him above the applicable guideline range. But he does not explain why he
thinks the court abused its discretion; the district court’s power to reduce a sentence
under § 3582(c)(2) is discretionary, not mandatory, so the court was not required to
reduce Williams’s sentence at all. See United States v. Nichols, 789 F.3d 795, 796 (7th Cir.
2015); United States v. Purnell, 701 F.3d 1186, 1189–90 (7th Cir. 2012).

       Williams next argues that the district court at resentencing erred in considering
factors inconsistent with those made at his original sentencing. His original sentence, he
believes, pertained only to the drug quantities attributable to him. Because the new
amendment retroactively reduced the offense levels attributable to crack cocaine
offenses, he argues that his sentence should be reduced accordingly.

       But in determining whether a reduction in sentence is appropriate, district courts
must not only calculate the new guidelines range, but also consider the § 3553(a)
sentencing factors, including the defendant’s potential threat to public safety. 18 U.S.C.
§ 3553(a); Dillon v. United States, 560 U.S. 817, 827 (2010); Purnell, 701 F.3d at 1190. They
also may consider a defendant’s post-sentencing conduct in determining whether a
sentence reduction is appropriate. See U.S.S.G. § 1B1.10 cmt. n. 1(B)(iii). The district court
here properly calculated Williams’s new guidelines range based on the amount of crack
for which he was found responsible. It then referenced the concerns it already had
expressed in its two previous orders denying sentence reductions, namely that besides
large-scale drug dealing and a firearm possession, Williams had helped his friends elude
arrest after they committed murder and then he lied about it before the Grand Jury.
These concerns were not inconsistent with those set forth in the original presentencing
report. The court went on to consider additional, discretionary factors that worked in
Williams’s favor, including his great efforts to better himself while incarcerated—efforts
that no doubt contributed to the district court’s decision to reduce his sentence. We
perceive no abuse of discretion in the district court’s approach or in its conclusion that
360 months is an appropriate sentence.

                                                                              AFFIRMED.